JUSTICE WARD delivered the opinion of the court: Carmen F. Garcia filed a claim under the Workmen’s Compensation Act (the Act) (Ill. Rev. Stat. 1979, ch. 48, par. 138.1 et seq.) for injuries that she alleged were sustained in a fall on October 2, 1978, while upon her employer’s premises. On April 24, 1980, an arbitrator filed his decision denying an award. On April 28, 1980, the claimant filed a petition for review of the arbitrator’s decision with the Industrial Commission. On May 1, 1980, the arbitrator recalled his decision and issued a corrected decision which eliminated an inconsistency, not relevant here, which appeared in his earlier decision and which also denied the employee’s claim for an award. Neither the claimant nor the employer filed a petition for review of the corrected decision with the Commission. The Commission ruled that it was without jurisdiction to review the arbitrator’s corrected decision and that, by operation of section 19(b) of the Act (Ill. Rev. Stat. 1979, ch. 48, par. 138.19(b)), the corrected decision had become the final decision of the Commission. The circuit court of De Kalb County confirmed the action of the Industrial Commission, and the claimant brought a direct appeal to this court under Rule 302(a)(2) (73 Ill. 2d R. 302(a)(2)). Section 19(f) of the Act, in part, provides: “[T]he Arbitrator *** may on his *** own motion, or on the motion of either party, correct any clerical error or errors in computation within 15 days after the date of receipt of any award by such Arbitrator *** and shall have the power to recall the original award on arbitration *** and issue in lieu thereof such corrected award or decision. Where such correction is made the time for *** review herein specified shall begin to run from the date of the receipt of the corrected award or decision.” (Ill. Rev. Stat. 1979, ch. 48, par. 138.19(f).) The arbitrator issued a corrected decision within 15 days of his original decision on April 24, 1980. As provided by section 19(f), the claimant had 15 days from receipt of the corrected decision within which to contest the denial of her claim. Since neither she nor her employer filed a petition for review of the corrected decision, it became the decision of the Commission without review and is “conclusive” of the dispute between the parties, as the Act provides. (See Ill. Rev. Stat. 1979, ch. 48, par. 138.19(b).) The claimant’s petition for review of the original decision was without effect because the issuance of the corrected decision made the original decision a nullity. The claimant acknowledges that her omission in failing to petition for review of the corrected decision bars review by the Industrial Commission. She contends, however, that the circuit court and this court as well should review the merits of her claim. We must disagree. As stated, under section 19(b), the arbitrator’s corrected decision became the decision of the Commission and is conclusive of the dispute. The corrected decision is “conclusive” because only proceedings to review final orders of the Industrial Commission may be considered by the courts. (International Harvester v. Industrial Com. (1978), 71 Ill. 2d 180, 187.) Since the Industrial Commission was without jurisdiction to review the corrected decision, the circuit court, and likewise this court (see 73 Ill. 2d R. 302(a)(2)), lack jurisdiction. Sweitzer v. Industrial Com. (1946), 394 Ill. 141; City of Chicago v. Industrial Com. (1976), 63 Ill. 2d 99. Our recent decision in PPG Industries, Inc. v. Industrial Com. (1982), 91 Ill. 2d 438, is relevant. In PPG Industries, which involved a similar situation, except that it was the employer that sought review of the arbitrator’s decision, we held that the petition for review filed regarding the arbitrator’s original decision could not serve as a petition to review the corrected decision. Consequently, we affirm the circuit court’s judgment confirming the Commission’s adoption of the corrected decision. See also Simpson v. Industrial Com. (1982), 91 Ill. 2d 452. For the reasons given, the judgment of the circuit court of De Kalb County confirming the action of the Industrial Commission is affirmed. Judgment affirmed.